EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rabindranath Dutta, Reg. # 51,010, on 07/22/2021.

Pursuant to MPEP 606.01, the title had been changed to read:
-- DETERMINE A LOAD BALANCING MECHANISM FOR ALLOCATION OF SHARED RESOURCES IN A STORAGE SYSTEM BY TRAINING A MACHINE LEARNING MODULE BASED ON NUMBER OF I/O OPERATIONS--

This listing of claims will replace all prior versions of claims:
1. 	(Currently amended) A method, comprising:
receiving, by a machine learning module, inputs comprising attributes of a storage controller, wherein the attributes affect allocation of a plurality of resources to a plurality of interfaces of a host bus adapter in the storage controller;

calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of a predetermined function based at least on a number of I/O operations that are waiting for a resource and a number of available resources; and
 	adjusting weights of links that interconnect nodes of the plurality of layers via back propagation to reduce the margin of error, to improve a determination of the number of resources to allocate to the interface, wherein:
	the plurality of interfaces comprise a plurality of ports of [[a]] the host bus adapter that communicatively couples the storage controller to a host computational device; and
the plurality of resources comprise a plurality of task control blocks (TCB) for executing a plurality of input/output (I/O) operations that are received by the host bus adapter from the host computational device, wherein the margin of error is computed by at least determining a number of I/O operations queued in a global queue and a number of free TCBs in a global TCB pool and the generated output value.

2.	(Previously presented)	The method of claim 1, the method further comprising:
 	improving over a period of time, the determination of the number of resources to allocate to the interface, by repeatedly adjusting the weights of the links via the back 

3.	(Canceled)

4.	(Previously presented)	The method of claim 1, wherein the interface is a port of the plurality of ports, and wherein:
 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is M, and if a number of free TCBs local to the port is zero, then the expected output is N+M, wherein N and M are numbers. 

5.	(Previously presented)	The method of claim 1, wherein the interface is a port of the plurality of ports, and wherein:
 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is zero, and the number of free TCBs local to the port is M, then the expected output is N-M,, wherein N and M are numbers. . 

6.	(Previously presented)	The method of claim 1, wherein the interface is a port of the plurality of ports, wherein the global queue is for the plurality of ports, and wherein:
if the output value is N, and if a number of I/O operations queued in the global queue for the plurality of ports is Y, and the number of free TCBs in the global TCB pool is X, then the expected output is N-Y+X, wherein N, Y and X are numbers. 


a measure of a total number of I/O operations currently active in the host bus adapter;
 	a measure of total number of I/O operations currently active on the port; 
 	a measure of a total number of rejected I/O operations in the host bus adapter; 
 	a measure of a total number of rejected I/O operations from the port; 
	a measure of an average response time for I/O operations; 
 	a measure of a current queue length on the port;
 	a measure of a current number of dedicated TCBs on the port; and
 	a measure of a current number of shared TCBs in the host bus adapter.

8.	(Previously presented)	The method of claim 1, wherein the plurality of attributes includes:
a measure of a peak number of I/O operations in the host bus adapter;
 	a measure of an average number of I/O operations in the host bus adapter; 
 	a measure of a median number of I/O operations in the host bus adapter;
	a measure of a number of high priority I/O requests rejected from the host bus adapter, wherein high priority I/O requests are expected to be processed faster than low priority I/O requests; 
 	a measure of a number of high priority requests active in the host bus adapter; and
 	a measure of a number of connections from the host computational device to the host bus adapter. 

9.	(Original)	The method of claim 1, wherein the machine learning module is a neural network, wherein the plurality of layers comprises:
 an input layer that receives the inputs comprising the attributes of the storage controller;
one or more hidden layers; and
 	an output layer that outputs the output value, the method further comprising:
assigning, initial weights in the neural network based on estimates; and
 		adjusting the weights of the links in the neural network, during a training of the neural network, in response to a predetermined number of operations occurring in the storage controller.

10.	(Original)	The method of claim 1, wherein the machine learning module executes in a central computing device that generates weights to be applied to machine learning modules of a plurality of storage controllers in which a plurality of failures occur, and wherein the machine learning module executing in the central computing device receives information from the machine learning modules of the plurality of storage controllers.

11.	(Currently amended)	A system, comprising:
 a memory; and
 a processor coupled to the memory, wherein the processor performs operations, the operations comprising:
of a host bus adapter in the storage controller;
 	in response to a predetermined number of I/O operations occurring in the storage controller, generating, via forward propagation through a plurality of layers of the machine learning module, an output value corresponding to a number of resources to allocate to an interface of the plurality of interfaces in the storage controller; 
calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of a predetermined function based at least on a number of I/O operations that are waiting for a resource and a number of available resources; and
 	adjusting weights of links that interconnect nodes of the plurality of layers via back propagation to reduce the margin of error, to improve a determination of the number of resources to allocate to the interface, wherein:
	the plurality of interfaces comprise a plurality of ports of [[a]] the host bus adapter that communicatively couples the storage controller to a host computational device; and
 	the plurality of resources comprise a plurality of task control blocks (TCB) for executing a plurality of input/output (I/O) operations that are received by the host bus adapter from the host computational device, wherein the margin of error is computed by at least determining a number of I/O operations queued in a global queue and a number of free TCBs in a global TCB pool and the generated output value.


 	improving over a period of time, the determination of the number of resources to allocate to the interface, by repeatedly adjusting the weights of the links via the back propagation, in response to an occurrence of the predetermined number of I/O operations subsequent to a previous adjustment of the weights of the links via back propagation.

13.	(Canceled)

14.	(Previously presented)	The system of claim 11, wherein the interface is a port of the plurality of ports, and wherein:
 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is M, and if a number of free TCBs local to the port is zero, then the expected output is N+M, wherein N and M are numbers. 

15.	(Previously presented)	The system of claim 11, wherein the interface is a port of the plurality of ports, and wherein:
 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is zero, and the number of free TCBs local to the port is M, then the expected output is N-M, wherein N and M are numbers. 

16.	(Previously presented)	The system of claim 11, wherein the interface is a port of the plurality of ports, wherein the global queue is for the plurality of ports, and wherein:


17.	(Currently amended)	A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations in a storage controller or a computational device, the operations comprising: 
receiving, by a machine learning module, inputs comprising attributes of a storage controller, wherein the attributes affect allocation of a plurality of resources to a plurality of interfaces of a host bus adapter in the storage controller;
 	in response to a predetermined number of I/O operations occurring in the storage controller, generating, via forward propagation through a plurality of layers of the machine learning module, an output value corresponding to a number of resources to allocate to an interface of the plurality of interfaces in the storage controller; 
calculating a margin of error based on comparing the generated output value to an expected output value, wherein the expected output value is generated from an indication of a predetermined function based at least on a number of I/O operations that are waiting for a resource and a number of available resources; and
 	adjusting weights of links that interconnect nodes of the plurality of layers via back propagation to reduce the margin of error, to improve a determination of the number of resources to allocate to the interface, wherein:
the host bus adapter that communicatively couples the storage controller to a host computational device; and
 	the plurality of resources comprise a plurality of task control blocks (TCB) for executing a plurality of input/output (I/O) operations that are received by the host bus adapter from the host computational device, wherein the margin of error is computed by at least determining a number of I/O operations queued in a global queue and a number of free TCBs in a global TCB pool and the generated output value.

18.	(Previously presented)	The computer program product of claim 17, the operations further comprising:
 	improving over a period of time, the determination of the number of resources to allocate to the interface, by repeatedly adjusting the weights of the links via the back propagation, in response to an occurrence of the predetermined number of I/O operations subsequent to a previous adjustment of the weights of the links via back propagation.

19.	(Canceled)

20.	(Previously presented)	The computer program product of claim 17, wherein the interface is a port of the plurality of ports, and wherein:
 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is M, and if a number of free TCBs local to the port is zero, then the expected output is N+M, wherein N and M are numbers.


 	if the output value is N, and if a number of I/O operations queued in a local queue of the port is zero, and the number of free TCBs local to the port is M, then the expected output is N-M, wherein N and M are numbers. 

22.	(Previously presented)	The computer program product of claim 17, wherein the interface is a port of the plurality of ports, wherein the global queue is for the plurality of ports, and wherein:
if the output value is N, and if a number of I/O operations queued in the global queue for the plurality of ports is Y, and the number of free TCBs in the global TCB pool is X, then the expected output is N-Y+X, wherein N, Y and X are numbers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195